In the

    United States Court of Appeals
                  For the Seventh Circuit
Nos. 10‐3787, 10‐3990 & 11‐1123

IN RE:

SENTINEL MANAGEMENT GROUP, INC.,
                                                                  Debtor.


APPEAL OF: 

FREDERICK J. GREDE, not individually
but as Liquidation Trustee of the
Sentinel Liquidation Trust.


         Appeals from the United States District Court for the 
            Northern District of Illinois, Eastern Division.
             No. 1:08‐cv‐02582 — James B. Zagel, Judge. 


  ARGUED SEPTEMBER 8, 2011 — DECIDED AUGUST 26, 2013 


   Before MANION, ROVNER, and TINDER, Circuit Judges.

     TINDER, Circuit Judge. The collapse of investment manager
Sentinel Management Group, Inc., in the summer of 2007 left
its customers in a lurch. Instead of maintaining customer assets
2                                Nos. 10‐3787, 10‐3990 & 11‐1123

in  segregated  accounts  as  required  by  law,  Sentinel  had
pledged hundreds of millions of dollars in customer assets to
secure an overnight loan at the Bank of New York, now Bank
of New York Mellon. This left the Bank in a secured position
on Sentinel’s $312 million loan but its customers out millions.
Once  Sentinel  filed  for  bankruptcy,  Sentinel’s  Liquidation
Trustee, Frederick J. Grede, brought a variety of claims against
the Bank—including fraudulent transfer, equitable subordina‐
tion,  and  illegal  contract—to  dislodge  the  Bank’s  secured
position. After extensive proceedings, including a seventeen‐
day bench trial, the district court rejected all of the Trustee’s
claims. Although we appreciate the district court’s painstaking
efforts,  we  cannot  agree  with  its  conclusion  that  Sentinel’s
failure to keep client funds properly segregated was insuffi‐
cient to show an actual intent to hinder, delay, or defraud. We
also  find  significant  inconsistencies  in  both  the  factual  and
legal findings of the district court with respect to the equitable
subordination claim. For these reasons, we reverse the judg‐
ment of the district court with respect to Grede’s fraudulent
transfer and equitable subordination claims.
                      I. Factual Background
    Even though we find some inconsistencies in the thirty‐nine‐
page opinion of the district court, its comprehensive review of
the  evidence  still  provides  a  useful  starting  point  for  our
discussion. See Grede v. Bank of N. Y. Mellon, 441 B.R. 864 (N.D.
Ill. 2010). The district court’s findings of fact, of course, “are
entitled  to  great  deference  and  shall  not  be  set  aside  unless
they are clearly erroneous.” Gaffney v. Riverboat Servs. of Ind.,
Inc., 451 F.3d 424, 447 (7th Cir. 2006). Nonetheless, we review
the  district  court’s  findings  of  law—including  the  district
Nos. 10‐3787, 10‐3990 & 11‐1123                                    3

court’s  determination  of  actual  intent  to  hinder,  delay,  or
defraud—de novo. Johnson v. West, 218 F.3d 725, 729 (7th Cir.
2000).
   Before filing for bankruptcy in August 2007, Sentinel was an
investment manager that marketed itself to its customers as
providing a safe place to put their excess capital, assuring solid
short‐term  returns,  but  also  promising  ready  access  to  the
capital. Sentinel’s customers were not typical investors; most
of them were futures commission merchants (FCMs), which
operate  in  the  commodity  industry  akin  to  the  securities
industry’s  broker‐dealers.  In  Sentinel’s  hands,  FCMs’  client
money could, in compliance with industry regulations govern‐
ing  such  funds,  earn  a  decent  return  while  maintaining  the
liquidity  FCMs  need.  “Sentinel  has  constructed  a  fail‐safe
system that virtually eliminates risk from short term invest‐
ing,” proclaimed Sentinel’s website in 2004. 
    To accept capital from its FCM customers, Sentinel had to
register as  a  FCM,  but it did  not solicit or accept orders for
futures contracts. Sentinel received a no‐action” letter from the
Commodity Futures Trading Commission (CFTC) exempting
it from certain requirements applicable to FCMs. But Sentinel
represented that it would maintain customer funds in segre‐
gated accounts as required under the Commodity Exchange
Act, 7 U.S.C. § 1 et seq. Maintaining segregation meant that at
all times a customer’s accounts held assets equal to the amount
Sentinel owed the customer, and that Sentinel treated and dealt
with  the  assets  ?as  belonging  to  such  customer.”  7  U.S.C.  §
6d(a)(2)  (?Such  money,  securities,  and  property  shall  be
separately accounted for and shall not be commingled with the
funds of such commission merchant or be used to margin or
4                                Nos. 10‐3787, 10‐3990 & 11‐1123

guarantee the trades or contracts, or to secure or extend the
credit, of any customer or person other than the one for whom
the same are held …”). 
    Maintaining segregation serves as commodity customers’
primary legal protection against wrongdoing or insolvency by
FCMs  and  their  depositories,  similar  to  depositors’  Federal
Deposit Insurance Corporation protection, see 12 U.S.C. § 1811
et  seq.,  or  securities  investors’  Securities  Investor  Protection
Corporation protection, see 15 U.S.C. § 78aaa et seq. Sentinel
also served other investors such as hedge funds and commod‐
ity  pools,  and  as  early  as  2005,  began  maintaining  a  house
account for its own trading activity to benefit Sentinel insiders.
In 2006, Sentinel represented that non‐FCM entities made up
about  one‐third  of its  customer base. By 2007, Sentinel held
about $1.5 billion in customer assets but maintained only $3
million or less in net capital.
   Sentinel  pooled  customer  assets  in  various  portfolios,
depending  on  whether  the  customer  assets  were  CFTC‐
regulated assets of FCMs or unregulated funds such as hedge
funds or FCMs’ proprietary funds. But Sentinel handled ?its
and its customers’ assets as a single, undifferentiated pool of
cash and securities.” Grede, 441 B.R. at 874. When customers
wanted  their  capital  back,  Sentinel  could  sell  securities  or
borrow  the  money.  Sentinel’s  borrowing  practices,  and  in
particular an overnight  loan it  maintained with the Bank of
New  York,  is  this  appeal’s  focal  point.  This  arrangement
allowed  Sentinel  to  borrow  large  amounts  of  cash  while
pledging customers’ securities as collateral.
Nos. 10‐3787, 10‐3990 & 11‐1123                                  5

   Sentinel’s relationship with the Bank began in 1997 in the
Bank’s  institutional‐custody  division  but  within  months
moved  to  the  clearing  division  (technically  dubbed  broker‐
dealer services) because Sentinel actively traded securities and
frequently  financed  transaction  settlements.  Under  the  old
arrangement, for each segregated account, Sentinel had a cash
account for customer deposits and withdrawals. Assets could
not leave segregation without a corresponding transfer from a
cash account. But the risks of overdrafts prompted a switch to
an environment where securities would be bought and sold
from clearing accounts lienable by the Bank. In an email, one
bank official said in reference to Sentinel’s original arrange‐
ment that ?THIS ACCOUNT IS AN ACCIDENT WAITING TO
HAPPEN … . I AM NOTIFYING YOU THAT I NO LONGER
FEEL  COMFORTABLE  CLEARING  THESE  TRANSAC‐
TIONS  AND  REQUEST  AN  IMMEDIATE  RESPONSE
FROM YOU. THANK YOU.”
   Under  the  new  arrangement,  Sentinel  maintained  three
types of accounts at the Bank. First, clearing accounts allowed
Sentinel  to  buy  or  sell  securities,  including  government,
corporate,  and  foreign  securities  and  securities  traded  with
physical certificates. The Bank maintained the right to place a
lien  on  the  assets  in  clearing  accounts.  Second,  Sentinel
maintained an overnight loan account in conjunction with its
secured line of credit. To borrow on the line of credit, Sentinel
would call bank officials to confirm whether it had sufficient
assets in lienable accounts to serve as collateral. A senior bank
executive had to approve requests that put the line of credit
above  a  predetermined  ?guidance  line.”  Third,  Sentinel
maintained segregated accounts that held assets that could not
6                                Nos. 10‐3787, 10‐3990 & 11‐1123

be subject to any bank lien. These included accounts (corre‐
sponding with the lienable clearing accounts) for government,
corporate, and foreign securities but no corresponding segre‐
gated account for physical securities. To receive FCM funds in
the  segregated  accounts,  the  Bank  countersigned  letters
acknowledging that the funds belonged to the customers and
that the accounts would ?not be subject to your lien or offset
for,  and  on  account  of,  any  indebtedness  now  or  hereafter
owing us to you … .” The agreement between Sentinel and the
Bank provided that the ?Bank will not have, and will not assert,
any  claim  or  lien  against  Securities  held  in  a  Segregated
Account nor will Bank grant any third party … any interest in
such Securities.”
    Sentinel  could  independently  transfer  assets  between
accounts  by  issuing  electronic  desegregation  instructions
without  significant  bank  knowledge  or  involvement.  This
system  allowed  for  hundreds  of  thousands  of  trades  worth
trillions of dollars every day at the Bank. Sentinel maintained
responsibility  for  keeping  assets  at  appropriate  levels  of
segregation. The Bank’s main concern was ensuring Sentinel
had  sufficient  collateral  in  the  lienable  accounts  to  keep  its
overnight loan secured. In fact, at no point does it appear that
the Bank was under‐secured. If Sentinel sought to extend the
line of credit beyond the value of the assets held in the lienable
accounts, the Bank made sure Sentinel moved enough collat‐
eral  into  the  lienable  accounts.  Sentinel  used  cash  from  the
overnight loan for customer redemptions or failed trades and
provided  collateral  in  the  form  of  the  customers’  redeemed
securities.  When  customers  redeemed  investments,  Sentinel
could  provide  cash,  via  the  loan,  without  waiting  for  the
Nos. 10‐3787, 10‐3990 & 11‐1123                                   7

securities to sell. This arrangement did not violate segregation
requirements.  When  a  customer  cashed  out,  the  amount
needed in segregation dropped by the amount lent by the Bank
via the line of credit. The line of credit was in turn secured by
assets moved out of customers’ segregated accounts and into
clearing accounts.
   But in 2001, and increasingly in 2004, Sentinel started using
the loan to fund its own proprietary repurchase arrangements
with counterparties such as FIMAT USA and Cantor Fitzgerald
&  Co.  Sentinel  would  finance  most  of  a  security’s  purchase
price  by  transferring  ownership  of  the  security  to  a
counterparty,  who  would  lend  Sentinel  an  amount  of  cash
equal to a percent of the asset’s market value. Sentinel used the
overnight loan to cover the difference (known as a ?haircut”)
between the security’s cost and the repo loan. Sentinel had to
buy the security back at some point for the amount loaned plus
interest. By 2007, Sentinel held more than $2 billion in securi‐
ties  through  repo  arrangements.  Meanwhile,  Sentinel’s
guidance line for the Bank loan grew from $30 million pre‐May
2004, to $55 million in May 2004, to $95 million in December
2004, to $175 million in June 2005, to $300 million in September
2006. The average loan balance from June 1, 2007, to August 13,
2007, was $369 million. The line topped out at $573 million at
one point, while all along customer assets served as collateral.
In  2004,  Sentinel faced a segregation shortfall of about $150
million, and by July 2007, that figure reached nearly $1 billion.
   During  the  summer  of  2007,  the  cloud  of  a  liquidity  and
credit crunch settled in. Repurchase lenders became nervous.
The  type  of  securities  Sentinel  held  became  a  focus  of  the
market as counterparties stopped accepting securities previ‐
8                                        Nos. 10‐3787, 10‐3990 & 11‐1123

ously  used  as  collateral.  They  wanted  cash.  But  the  crunch
prevented selling the securities. Cash was tough to obtain. As
Sentinel turned increasingly to its line of credit for cash, the
Bank’s  thirst  for  the  highest‐rated,  most‐liquid  securities  to
secure the loan intensified.
   On June 1, a counterparty returned $100 million in physical
securities, and as a result, the Bank loan jumped from $259.7
million to $353 million over the course of a day. To meet the
Bank’s  demands  for  collateral,  Sentinel  moved  about  $88
million in government securities from segregated accounts to
the lienable account. There was no way to maintain segrega‐
tion levels via the returned physical securities because Sentinel
did  not  keep  segregated  accounts  for  physical  securities.
Sentinel’s segregation deficit grew to $644 million. On June 13,
the Bank became suspicious, and a managing director emailed
various  bank  officials  involved  with  the  Sentinel  account,
asking how Sentinel had “so much collateral? With less than
$20MM in capital I have to assume most of this collateral is for
somebody else’s benefit. Do we really have rights on the whole
$300MM??”1 After speaking to several bank officers, a Bank of
New  York  client  executive  responded,  ?We  have  a  clearing
agreement  which  gives  us  a  full  lien  on  the  box  position
outlined below.” The client executive testified that this was a
well‐advised  and  carefully  worded  statement,  but  both  the
managing director and the client executive knew Sentinel had


1
   The official was actually referencing Sentinel’s $2 million in capital, even
though he seemed to think Sentinel had ten times that amount. He was
closer  in  referring  to  the  Bank’s  $300  million  in  collateral,  which  at  that
point apparently reached $302 million.
Nos. 10‐3787, 10‐3990 & 11‐1123                                   9

an agreement  that gave the  Bank  a lien on any securities  in
clearing accounts. Grede, 441 B.R. at 889‐90. Then on June 26, a
counterparty returned $166 million in physical securities. The
Bank  loan  balance  accordingly  grew  to  $497.5  million.  For
collateral,  Sentinel  moved  $66.6  million  in  government
securities  out  of  segregated  accounts  and  into  the  lienable
account. These securities, however, were not enough for the
Bank.  In  turn,  Sentinel  pledged  $165  million  in  physical
securities, and the segregation deficiency grew to $667 million.
On June 27, Sentinel’s loan balanced peaked at $573 million.
Two  days  later,  the  Bank  told  Sentinel  it  would  no  longer
accept  physical  securities  as  collateral.  That  day,  Sentinel
transferred  $166  million  in  corporate  securities  from  segre‐
gated  accounts  to  the  lienable  account.  Sentinel’s  under‐
segregation problem grew to $813 million. 
   A  similar  transaction  occurred  on  July  17,  with  a
counterparty  returning  about  $150  million  in  corporate
securities.  Sentinel  transferred  $84  million  in  corporate
securities from a segregated account to a lienable account. The
Bank loan settled at $496.9 million and Sentinel’s segregation
shortfall  grew to $935  million. At the month’s end, Sentinel
briefly sent capital in the other direction. On July 30, Sentinel
moved $248 million in corporate securities back into segrega‐
tion from a lienable account and on July 31, $263 million in
government securities back into segregation from a lienable
account.  Yet  that  same  day,  Sentinel  moved  $289  million  in
corporate  securities  from  a  segregated  account  to  a  lienable
account. Sentinel’s loan settled at $356 million and its segrega‐
tion deficit at $700 million.
10                               Nos. 10‐3787, 10‐3990 & 11‐1123

   After these transactions, Sentinel could not hang on and told
customers  on  August  13  that  it  was  halting  redemptions
because of problems in the credit markets. Once Sentinel told
the Bank about this decision the next day, the Bank cut Senti‐
nel’s remote access to its systems, sent its officials to Sentinel’s
offices, demanded full repayment of the loan, and threatened
to  liquidate  the  collateral.  Sentinel  filed  for  bankruptcy  on
August 17, owing the Bank $312,247,000.
    Plaintiff  Frederick  J.  Grede  was  appointed  Chapter  11
Trustee for Sentinel’s estate and, subsequent to the Chapter 11
plan’s  confirmation,  the  Trustee  of  the  Sentinel  Liquidation
Trust. The Bank filed a $312 million claim as the only secured
creditor. Grede filed an adversary proceeding against the Bank
alleging  that  Sentinel  fraudulently  used  customer  assets  to
finance  the  loan  to  cover  its  house  trading  activity.  Grede
further alleged that the Bank knew about it and, as a result,
acted  inequitably  and  unlawfully.  Grede  brought  claims  of
fraudulent transfer under the Bankruptcy Code and state law,
11 U.S.C. §§ 544(b)(1), 548(a)(1)(A); 740 ILES 160/5(a)(1), and
preferential transfer, 11 U.S.C. § 547(b), all to avoid the Bank’s
lien,  see  11  U.S.C.  §  550(a).  Grede  also  brought  claims  of
equitable subordination of the Bank’s claim, 11 U.S.C. § 510(c),
and invalidation of the Bank’s lien, 11 U.S.C. § 506(d), among
others. The district court dismissed the lien invalidation count
on the pleadings, Grede v. Bank of New York, No. 08 C 2582, 2009
WL 188460, at *8 (N.D. Ill. Jan. 27, 2009), and the Bank moved
for summary judgment on the other claims. The court reserved
ruling on the Bank’s motion and held a bench trial that lasted
seventeen days. After hearing from more than a dozen wit‐
nesses,  listening  to  audio  recordings  between  bank  and
Nos. 10‐3787, 10‐3990 & 11‐1123                                 11

Sentinel  officials,  and  reviewing  hundreds  of  exhibits,  the
district  court  ruled  in  the  Bank’s  favor  on  the  remaining
counts. The court found that Grede had “failed to prove that
Sentinel made the Transfers with the actual intent to hinder,
delay or defraud its creditors.” Grede, 441 B.R. at 881. The court
also  rejected  the  preference  claim  because  the  Bank  was
over‐collateralized on the transfer dates. Id. at 886. With respect
to  equitable  subordination,  the  court  rejected  Grede’s  claim
because it did not believe that the Bank’s conduct was “egre‐
gious or conscience shocking.” Id. at 901. Moreover, the court
found that the Bank employees “had no legal obligation … to
seek  out  or  analyze  the  data”  that  would  have  revealed
Sentinel’s misuse of the segregated funds. Id. at 895.
                          II. Analysis
    In the district court, Grede advanced three arguments why
the Bank of New York should be dislodged from its secured
position. First, Grede argued that Sentinel acted with actual
intent to hinder, delay, or defraud when it borrowed money
from the Bank, and thus, the Bank’s lien should be avoided.
Second, Grede argued that the Bank engaged in inequitable
conduct when it allowed Sentinel to borrow money, and as a
result, the Bank’s lien should be subordinated to the claims of
unsecured  creditors.  Third,  Grede  argued  that  Sentinel’s
contracts with the Bank violated the law on their face, so the
Bank’s lien should be invalidated. We address each of Grede’s
arguments in turn.
A. Fraudulent Transfer
    11 U.S.C. § 548(a)(1)(A) allows the avoidance of any transfer
of an interest in the debtor’s property if the debtor made the
12                               Nos. 10‐3787, 10‐3990 & 11‐1123


transfer  ?with  actual  intent  to  hinder,  delay,  or  defraud”
another creditor. Grede claims that the transfers of customer
assets out of segregation and into the lienable accounts (which
Sentinel used as collateral for its overnight loan with the Bank
of  New  York)  in  June  and  July  2007  constituted  fraudulent
transfers under 11 U.S.C. §§ 548(a)(1)(A) & 544(b), and should
thus be avoided.
    At  the  conclusion  of  the  bench  trial,  the  district  court
acknowledged that Sentinel “was already insolvent at the time
of the transfers” and had “missed] creditor assets.”  But the
district  court  did  not  believe  such  behavior  was  enough  to
prove that Sentinel possessed the actual intent to hinder, delay,
or defraud other creditors besides the Bank (including its FCM
clients),  as  required  to  avoid  a  lien  under  11  U.S.C.  §
548(a)(1)(A).  In  reaching  this  conclusion,  the  district  court
relied  on  Grede’s  expert  witness,  James  Feldman,  who  had
testified that “three of the transfers in question ‘had to do with
the  closing  out  of  repo  positions[,]’  and  the  remaining  two
were related to what Feldman called ‘structuring of collateral,
the movement of securities between accounts.’” Based on this
testimony, the district judge appeared to believe that Sentinel
had  robbed  Peter  (Sentinel’s  FCM  clients)  to  pay  Paul  (the
Bank of New York) in the months before it filed for Chapter 11
bankruptcy. While the district court’s opinion certainly did not
condone such behavior, it concluded that this behavior was not
enough  to  show  that  Sentinel  had  actual  intent  to  hinder,
delay, or defraud its FCM clients. Rather, the opinion charac‐
terized Sentinel’s behavior as a desperate “attempt to stay in
business.”
Nos. 10‐3787, 10‐3990 & 11‐1123                                    13

    This finding that Sentinel’s pledge of segregated funds as
collateral for loans with the Bank of New York was driven by
a  desire  to  stay  in  business  correctly  identified  the  motive.
Nonetheless,  we  disagree  with  the  district  court’s  legal
conclusion that such motivation was insufficient to constitute
actual  intent  to  hinder,  delay,  or  defraud  Sentinel’s  FCM
clients.  Such  a  result  too  narrowly  construes  the  concept  of
actual  intent  to  hinder,  delay,  or  defraud.  When  Sentinel
pledged the funds that were supposed to remain segregated
for its FCM clients, Sentinel’s primary purpose may not have
been  to  render  the  funds  permanently  unavailable  to  these
clients  (although  Sentinel  falsely  reported  to  both  its  FCM
clients and the CFTC that the funds remained in segregation).
But Sentinel certainly should have seen this result as a natural
consequence of its actions. In our legal system, “every person
is presumed to intend the natural consequences of his acts.” In
re Danville Hotel Co., 38 F.2d 10, 21 (7th Cir. 1930); see also Reno
v. Bossier Parish Sch. Bd., 520 U.S. 471, 487 (1997); Trzcinski v.
Am. Cas. Co., 953 F.2d 307, 313 (7th Cir. 1992).
    Consequently,  we  conclude  that  Sentinel’s  transfers  of
segregated  funds  into  its  clearing  accounts  demonstrate  an
“actual intent to hinder, delay, or defraud” under 11 U.S.C. §
548(a)(1)(A). To treat these transfers as fraudulent is consistent
with  our  construction  of  actual  intent  to  defraud  in  other
contexts. For example, in United States v. Segal, 644 F.3d 364,
367 (7th Cir. 2011), Michael Segal appealed his conviction of,
among other crimes, mail and wire fraud under 18 U.S.C. §§
1341, 1343. Segal argued that his fraud convictions should be
overturned  because  he  lacked  “a  specific  intent  to  cause
injury.” Id. We rejected this argument, finding that a defendant
14                               Nos. 10‐3787, 10‐3990 & 11‐1123

could  have  an  actual  intent  to  defraud  without  having  an
actual intent to cause harm. Id.
    Similarly, in United States v. Davuluri, 239 F.3d 902, 906 (7th
Cir. 2001), the defendant, Surya Davuluri, also appealed his
conviction  of  mail  and  wire  fraud  under  18  U.S.C.  §§  1341,
1343. Davuluri argued that the undisputed evidence demon‐
strated that “he always intended only to earn profits for [his
victim], rather than imposing any kind of loss on him,” and
that such intentions were inconsistent with an actual intent to
defraud. Id. We rejected Davuluri’s argument. Even if Davuluri
had possessed nothing but the best intentions for his victim,
we held that “a rational jury could find beyond a reasonable
doubt that [Davaluri had] imposed a large risk of loss on [his
victim].  Exposing  the  victim  to  a  substantial  risk  of  loss  of
which  the  victim  is  unaware  can  satisfy  the  intent  require‐
ment.” Id.; cf. United States v. Hamilton, 499 F.3d 734, 736 (7th
Cir.  2007)  (Fraud  is  “not  excused  just  because  you  had  an
honest intention of replacing the money.”).
    Like  Davuluri,  Sentinel  exposed  its  FCM  clients  to  a
substantial risk of loss of which they were unaware when it
pledged funds that were supposed to remain segregated for
the FCM clients as collateral for Sentinel’s overnight loans with
the Bank of New York. Even though the district court found
that Sentinel’s pledge was not an attempt “to drain its assets
and  make  them  unavailable  to  other  creditors,”  we  held  in
Davaluri  that  someone  who  has  the  best  intentions  can  still
possess  an  actual  intent  to  defraud.  239  F.3d  at  906.  Conse‐
quently, even if we assume that Sentinel had the best inten‐
tions for its FCM clients when it pledged the segregated funds,
Nos. 10‐3787, 10‐3990 & 11‐1123                                   15

the  fact  remains  that  Sentinel  knowingly  exposed  its  FCM
clients to a substantial risk of loss of which they were unaware.
    Sentinel’s pledge of the segregated funds as collateral for its
own loan becomes particularly egregious when viewed in light
of the legal requirements imposed on Sentinel by the Commod‐
ity  Exchange  Act  (CEA).  Again,  even  if  we  assume  that
Sentinel eventually intended to replace the segregated funds
and earn greater returns for their FCM clients, Sentinel knew
that its pledge of the segregated funds violated the CEA. The
CEA  exists  explicitly  for  the  purpose  of  “ensur[ing]  the
financial  integrity  of  all  transactions”  involving  FCMs,
“avoid[ing]  systemic  risk,”  and  “protect[ing]  all  market
participants  from  …  misuses  of  customer  assets.”  7  U.S.C.
 § 5(b). In order to further these aims, the CEA requires that the
“money, securities, and property [belonging to clients] shall be
separately accounted for and shall not be commingled with the
funds  of  such  commission  merchant.”  7  U.S.C.  §  6d(a)(2).
Moreover, 7 U.S.C. § 6d(b) makes it “unlawful” for an FCM “to
hold, dispose of, or use any such money, securities, or property
as belonging to the depositing futures commission merchant.”
    The  language  of  the  CEA  makes  clear  that  Sentinel  did
more than just expose its FCM clients to a substantial risk of
loss  of  which  they  were  unaware;  Sentinel,  in  an  unlawful
manner, exposed its FCM clients to a substantial risk of loss of
which  they  were  unaware.  Thus,  even  if  Sentinel  did  not
intend  to  harm  its  FCM  clients,  Sentinel’s  intentions  were
hardly innocent. For this reason, we find that Sentinel’s actions,
as  determined  by  the  factual  findings  of  the  district  court,
demonstrate an actual intent to hinder, delay, or defraud. As
16                                       Nos. 10‐3787, 10‐3990 & 11‐1123

such, Grede should be able to avoid the Bank of New York’s
lien under 11 U.S.C. § 548(a)(1)(A).2
B. Equitable Subordination
    Courts will subordinate a claim under 11 U.S.C. § 510(c)
when the claimant creditor engaged in inequitable conduct that
injured other creditors or conferred an unfair advantage on the
claimant, but not when subordination is inconsistent with the
Bankruptcy Code. See In re Kreisler, 546 F.3d 863, 866 (7th Cir.
2008)  (quoting  United  States  v.  Noland,  517  U.S.  535,  538‐39
(1996)). “Equitable subordination allows the bankruptcy court
to reprioritize a claim if it determines that the claimant is guilty
of misconduct that injures other creditors or confers an unfair
advantage  on  the  claimant.”  Id.  (citing  In  re  Lifschultz  Fast
Freight,  132  F.3d  339,  344  (7th  Cir.  1997)).  Typically,  the
misconduct that courts have deemed sufficiently inequitable to


2
    On remand, more than a little work remains to be done. The Bank of New
York has the opportunity to revisit a number of its other defenses about the
inapplicability of  § 548(a) to these transfers because they have yet to be
addressed. We will comment on just one, the contention that the Bank gave
value  in  good  faith  in  return  for  the  transfers.  In  this  defense,  the  Bank
claimed it could maintain its senior secured creditor status under 11 U.S.C.
§ 548(c) because it gave value in good faith. But this defense is generally
unavailable to any creditor who “‘has sufficient knowledge to place him on
inquiry notice of the debtor’s possible insolvency.’” In re M & L Bus. Mach.
Co., 84 F.3d 1330, 1336 (10th Cir. 1996) (quoting In re Sherman, 67 F.3d 1348,
1355 (8th Cir. 1995)). As our discussion in the next section will demonstrate,
the district court needs to clarify on remand what exactly the Bank knew
before Sentinel’s collapse. But based on the record currently before us, we
suspect that the Bank will have a very difficult time proving that it was not
on inquiry notice of Sentinel’s possible insolvency.
Nos. 10‐3787, 10‐3990 & 11‐1123                                    17

merit this remedy has fallen within one of three areas: A(1)
fraud,  illegality,  breach  of  fiduciary  duties;  (2)
undercapitalization; [or] (3) claimant’s use of the debtor as a
mere instrumentality or alter ego.” Lifschultz, 132 F.3d at 345
(quoting In re Missionary Baptist Found. of Am., 712 F.2d 206, 212
(5th  Cir.  1983)).  Keeping  this  general  guidance  in  mind,  we
must  decide  here  whether  the  Bank  of  New  York’s  conduct
was sufficiently inequitable to merit the subordination of its
lien.
    ?Equitable subordination means that a court has chosen to
disregard  an  otherwise  legally  valid  transaction.”  Lifschultz,
132 F.3d at 347. In the past, our court—like other courts—has
treaded very carefully before disregarding an otherwise legally
valid transaction. See, e.g., Lifschultz, 132 F.3d at 347 (citing In
re Mobile Steel Co., 563 F.2d 692, 701‐02 (5th Cir. 1977)). Two
fundamental concerns have motivated our hesitance to invoke
the doctrine of equitable subordination: (1) the upsetting of a
claimant’s  legitimate  expectations,  and  (2)  the  spawning  of
legal  uncertainty  that  courts  will  refuse  to  honor  otherwise
binding  agreements  “on  amorphous  grounds  of  equity,”
increasing everyone’s credit costs. Id.
   Besides these two concerns, the difficulty of proving that a
creditor  has  engaged  in  inequitable  behavior  has  further
increased  our  hesitance  to  apply  the  doctrine  of  equitable
subordination. For example, the question of “‘whether a party
has  acted  opportunistically,’”  is  quite  subjective.  Id.  at  349
(quoting David A. Skeel, Jr., Markets, Courts, and the Brave New
World of Bankruptcy Theory, 1993 Wis. L. Rev. 465, 506). There
are  simply  no  clear  rules  for  determining  whether  under‐
handed behavior occurred. Id. (?Equitable subordination relies
18                                Nos. 10‐3787, 10‐3990 & 11‐1123

on courts’ peering behind the veil of formally unimpeachable
legal arrangements to detect the economic reality beneath.”).
Underhanded  behavior  is  typically  clearest,  however,  when
“corporate insiders [have attempted] to convert their equity
interests  into  secured  debt  in  anticipation  of  bankruptcy.”
Kham & Nate’s Shoes No. 2, Inc. v. First Bank of Whiting, 908 F.2d
1351,  1356  (7th  Cir.  1990).  Consequently,  courts  have  most
frequently  invoked  this  doctrine  against  corporate  insiders,
requiring them “to return to their position at the end of the
line.” Id.
    Proving  that  an  outside  creditor  behaved  inequitably  in
anticipation of the debtor’s bankruptcy is much more difficult;
the interests of an outside creditor are not necessarily aligned
with  the  interests  of  the  debtor  (or  with  the  interests  of  the
debtor’s shareholders). As a result, courts have been particu‐
larly hesitant to invoke the doctrine of equitable subordination
outside of cases involving insiders of closely held corporations.
Lifschultz, 132 F.3d at 343. Some bankruptcy courts have even
required wrongful conduct that rises to the level of “gross and
egregious,”  “tantamount  to  fraud,  misrepresentation,  over‐
reaching or spoliation,” or “involving moral turpitude” before
equitably  subordinating  an  outside  creditor’s  claim.  In  re
Granite Partners, L.P., 210 B.R. 508, 515 (Bankr. S.D.N.Y. 1997)
(quotations  and  citation  omitted).  Consequently,  it  is  not
surprising that “[c]ases subordinating the claims of creditors
that dealt at arm’s length with the debtor,” such as the case at
hand, “are few and far between.” Kham, 908 F.2d at 1356. 
    In the past, our court has not directly addressed the degree
of  wrongful  conduct  sufficient  to  invoke  the  doctrine  of
equitable  subordination  against  an  outside  creditor,  so  the
Nos. 10‐3787, 10‐3990 & 11‐1123                                    19

district  court  here  looked  to  decisions  outside  our  circuit.
Relying  primarily  on  Granite  Partners,  210  B.R.  at  515,  the
district court determined that equitable subordination would
be inappropriate in this case unless the Bank’s behavior had
been “egregious and conscience shocking.” Grede, 441 B.R. at
886,  901.  The  district  court  did  not  believe  that  the  Bank’s
behavior had sunk to this level, and thus, refused to subordi‐
nate the Bank’s claim.
     But in reaching the conclusion that the Bank’s behavior was
neither egregious nor conscience‐shocking, the district court
relied upon factual findings that were internally inconsistent.
Although  we  normally  give  great  deference  to  the  district
court’s  factual  findings  after  a  full  bench  trial,  we  cannot
extend  the  same  deference  to  internally  inconsistent  factual
findings, which are, by definition, clearly erroneous. See United
States v. Sablotny, 21 F.3d 747, 751 (7th Cir. 1994) (“The district
court’s factual findings … are not internally inconsistent, and
are thus not in clear error.”); see also Anderson v. City of Besse‐
mer,  N.C.,  470  U.S.  564,  575  (1985)  (“[W]hen  a  trial  judge’s
finding is based on his decision to credit the testimony of one
of  two  or  more  witnesses  …  that  finding,  if  not  internally
inconsistent, can virtually never be clear error.”).
    In particular, the district court appears to contradict itself
regarding the extent of the Bank’s knowledge before Sentinel’s
collapse.  Approximately  halfway  through  its  opinion,  the
district court states, “[T]he evidence at trial revealed the Bankʹs
knowledge that Sentinel insiders were using at least some of
the loan proceeds for their own purposes.” Grede, 441 B.R. at
883. This statement indicates that the Bank of New York knew
Sentinel was engaging in wrongful conduct before its collapse.
20                                 Nos. 10‐3787, 10‐3990 & 11‐1123

In contrast, the district court later states, “I do find credible, if
not at all admirable, the testimony of the Bank employees that
they  neither  knew  nor  turned  a  blind  eye  to  the  improper
actions of Sentinel.” Id. at 894. If the Bank knew that Sentinel
insiders were misusing the loan proceeds, then how could it be
the case that bank employees “neither knew nor turned a blind
eye  to  the  improper  actions  of  Sentinel”?  The  two  factual
findings,  though  in  different  parts  of  the  opinion,  make  no
sense when juxtaposed.
    The fact that the Bank knew Sentinel insiders were misus‐
ing the loan proceeds before Sentinel’s collapse renders other
statements in the district court’s opinion equally puzzling. For
instance,  at  one  point  in  the  opinion,  the  district  court  con‐
cludes:
          If BNYM should have been more diligent with
        regard to verifying the source of collateral, such
        a  lack  of  care  does  not  rise  to  the  level  of  the
        egregious  misconduct  necessary  for  equitable
        subordination.  The  fact  remains  that  BNYM  had
        little reason to conduct such a verification and could
        rely  on  representations  and  warranties.  Notwith‐
        standing the evidence that demonstrates that at
        least  one  BNYM  employee  was  suspicious,
        several of the facts that Trustee maintains sup‐
        port a finding of knowledge do not necessarily
        suggest  that  Sentinel  was  misusing  customer
        assets.
Id.  at  891  (emphasis  added).  Again,  if  the  Bank  knew  that
Sentinel insiders were misusing the loan proceeds, then how
Nos. 10‐3787, 10‐3990 & 11‐1123                                  21

could the Bank “rely on representations and warranties” made
by  Sentinel?  True,  the  Bank  had  experienced  a  previously
“unremarkable  ten‐year  relationship  with  Sentinel.”  Id.  But
knowledge that insiders were misusing corporate funds should
have  provided  the  Bank  with  more  than  enough  reasons  to
distrust any representations and warranties made by Sentinel.
    These inconsistencies in the district court’s opinion regard‐
ing  the  extent  of  the  Bank’s  knowledge  before  Sentinel’s
collapse lead to further inconsistencies regarding the mental
state of Bank employees. If Bank employees knew that Sentinel
insiders were misusing loan proceeds, then it certainly sug‐
gests that Bank employees (at the very least) turned a blind eye
to the rest of Sentinel’s misconduct. And yet the district court
concludes that Grede “failed to prove that BNYM was deliber‐
ately indifferent to Sentinel’s alleged fraud.” Id. at 887. Even if
we  were  to  accept  the  district  court’s  conclusion  that  Bank
employees  were  not  deliberately  indifferent  to  Sentinel’s
misconduct  (which,  of  course,  requires  overlooking  the
inconsistencies regarding the extent of the employees’ knowl‐
edge),  we  run  into  further  inconsistencies  regarding  the
employees’ mental states. The district court’s opinion appears
to waffle back and forth between characterizing their mental
states  as  negligent  and  as  reckless.  Two  excerpts  from  the
opinion illustrate our point well. Toward the end of its discus‐
sion of equitable subordination, the district court remarks:
       BNYM claims it did ongoing diligence, focused
       on  Sentinel’s  creditworthiness  in  an  effort  to
       ensure repayment and noticed nothing. But the
       question  of  whether  Sentinel  had  the  right  to
       pledge the collateral certainly goes to the heart of
22                                Nos. 10‐3787, 10‐3990 & 11‐1123

        whether BNYM was adequately secured. Even if
        the Bank was solely concerned with protecting
        its own interests, a diligence process that excludes
        such a verification seems to be ineffective and reckless
        in light of the facts of which the Sentinel team at the
        bank was aware.
Id. at 892 (emphasis added). This statement indicates that the
Bank employees were reckless in their failure to detect Senti‐
nel’s misconduct. But only a few pages later, the district court
suggests that the Bank employees’ failure to detect Sentinel’s
misconduct did not rise to the level of recklessness: 
        The fact that they would have been better bank‐
        ers if they had made a more rigorous inspection
        of  Sentinel’s  operations  or  its  reporting  is  not
        enough to hold BNYM liable. If some degree of
        negligence were enough to establish inequitable
        conduct, the result might be different.
Id. at 894.
    Because of these inconsistencies throughout the opinion, we
are  understandably  dubious  of  the  district  court’s  ultimate
conclusion that the Bank’s conduct did “not rise to the level of
egregious and conscience‐shocking, and its claim should not be
subordinated.” Id. at 898. Thus, before the district court can
reach  any  conclusion  regarding  the  nature  of  the  Bank’s
conduct,  we  believe  that  the  district  court  must  clarify  two
critical issues:
     1. What  exactly  did  BNYM  know  before  Sentinel’s  col‐
        lapse? Did BNYM know that Sentinel was engaged in
Nos. 10‐3787, 10‐3990 & 11‐1123                                    23

       misconduct  of  any  kind  (including  abuse  of  the  loan
       proceeds)?
   2. Was BNYM’s failure to investigate Sentinel before its
      collapse merely negligent? Or was it reckless? Or was it
      deliberately indifferent?
Once the district court clarifies these two points on remand, it
can then revisit the ultimate issue of whether the Bank’s claim
merits equitable subordination.
C. Voiding the Contracts
    The district court dismissed under Rule 12(b)(6) the claim
that Sentinel’s contracts with the Bank were inherently illegal.
See  11  U.S.C.  §  506(d)  (voiding  liens  securing  disallowed
claims).  We  review  this  dismissal  de  novo.  Tamayo  v.
Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).
    The district court correctly dismissed this claim because the
agreements were not the cause of Sentinel’s under‐segregation.
The contracts did not require either Sentinel or the Bank to do
anything illegal, nor did they encourage either party to engage
in illegal activity. The contracts’ provisions requiring Sentinel
to release all third‐party claims when funds were desegregated
were not inherently unlawful because segregated funds could
be deposited elsewhere Ain the normal course of business” to
settle trades. 7 U.S.C. § 6d(a)(2); see also 17 C.F.R. § 1.23 (stating
that § 6d(a)(2) does not prohibit an entity from withdrawing
segregated funds “to the extent of its actual interest”); 17 C.F.R.
§ 1.29 (an FCM may receive and retain “as its own any incre‐
ment or interest resulting” from investments). Furthermore,
Grede  fails  to  point  to  any  evidence  suggesting  that  the
24                               Nos. 10‐3787, 10‐3990 & 11‐1123

contract between Sentinel and the Bank was connected with an
illegal scheme or plan. 
    Just because the parties to a contract have engaged in illegal
behavior  does  not  mean  the  contract  itself  is  intrinsically
illegal. Nor does “the defense of illegality … come into play
just because a party to a lawful contract … commits unlawful
acts to carry out his part of the bargain.” N. Ind. Pub. Serv. Co.
v.  Carbon  Cnty.  Coal  Co.,  799  F.2d  265,  273  (7th  Cir.  1986)
(citations omitted). Consequently, we agree with the district
court  that  the  defense  of  illegality  is  inapplicable  to  the
contracts between Sentinel and the Bank of New York. 
                          III. Conclusion
    For the foregoing reasons, we AFFIRM the judgment of the
district  court  with  respect  to  Grede’s  illegal  contract  claim.
However, we REVERSE the decision of the district court with
respect to Grede’s fraudulent transfer and equitable subordina‐
tion claims, and we REMAND the case back to the district court
for further proceedings on these two claims that are consistent
with this opinion. Circuit Rule 36 shall not apply on remand.